Raucci, J. Claimant seeks payment for the alleged conversion of his property. The evidence of the Claimant fails to establish that the Respondent converted his property. Claimant testified that on August 25, 1982, he was involved in an altercation with his cellmate at the Stateville Correctional Center. Claimant and his cellmate were placed in segregation. The cellmate apparently was allowed to leave the segregation unit, and removed his personal property. Later, Claimant received a few items of his personal property, but claims a loss of various other items. Claimant admits that it was possible that his cellmate or other inmates took his property. Since no showing was made that the Respondent or any of its agents come into possession of the property, the Claim will be denied, with prejudice.